Title: From George Washington to John Hancock, 20–21 September 1776
From: Washington, George
To: Hancock, John



Sir
Head Qrs Heights of Harlem Sepr 20th[-21] 1776

I have been honored with your favor of the 16th with Its Inclosures. to prevent the Injury and abuses which would arise from the Militia and Other Troops carrying away Ammunition and Continental property, I have published the substance of the Resolves upon the Subject in General Orders.

Since my Letter of Yesterday Nothing of Importance has cast up. The Enemy are forming a large and extensive Encampment in the plains mentioned in my last and are busily employed in transporting their Cannon & Stores from Long Island. As they advance them this way, we may reasonably expect their Operations will not long be deferred.
Inclosed are Sundry Letters &c. to which Congress will be pleased to pay such regard as they may think them deserving of. The Letter from Monsr Devourony came open under cover of One to me. Those from Colo. Hand & Colo. Ward contain a List of Vacancies in their Regiments and of the persons they esteem proper to fill them. The former I beleive returned no List before, the Latter says he never got any Commissions. Genls Howe & Erskin’s proclamations shew the Measures that have been pursued to force & seduce the Inhabitants of Long Island from their Allegiance to the States and to assist in their destruction.
As the period will soon arrive when the Troops composing the present Army (a few excepted) will be disbanded according to the tenor of their Inlistments, and the most fatal consequences may ensue, If a suitable and and timely provision is not made in this Instance, I take the liberty of suggesting to Congress, not only the expediency but the absolute necessity there is, that their earliest attention should be had to this Subject. In respect to the Time that Troops should be engaged for, I have frequently given my Sentiments—nor have I omitted to express my opinion of the difficulties that will attend raising them, nor of the Impracticability of effecting It without the allowance of a large and extraordinary bounty—It is a melancholy and painfull consideration to those who are concerned in the Work and have the command, to be forming Armies constantly and to be left by Troops just when they begin to deserve the Name, or perhaps at a Moment when an Important blow is expected. This I am Informed will be the case at Ticonderoga with part of the Troops there, unless some System is Immediately come into by which they can be Induced to Stay—Genl Schuyler tells me in a Letter received Yesterday, That DeHaas, Maxwells & Winds Regimts stand engaged only till the Beginning of next Month, and that the Men he is fearfull will not remain longer than the Time of their Inlistments.

I would also beg leave to mention to Congress, that the Season is fast approaching When Cloaths of every kind will be wanted for the Army—Their distress is already great and will be encreased as the Weather becomes more severe—Our situation is now bad, but is much better than the Militia that are coming to Join us from the States of the Massachusetts Bay & Connecticut in consequence of the requisition of Congress—They I am informed, have not a Single Tent or a necessary of any kind, nor can I conceive how It will be possible to support them. These circumstances are extremely alarming, and oblige me to wish Congress to have All the Tents, Cloathing of every kind, and Camp necessaries provided and forwarded that are to be procured. These Eastern reinforcements have not a single Necessary not a pan or a Kettle, in which we are now greatly deficient. It is with reluctance that I trouble Congress with these matters, but to whom can I resort for releif unless to them? The necessity therefore which urges the application will excuse It, I am persuaded.
I have not been able to transmit Congress a Genl return of the Army this Week owing to the peculiar situation of our Affairs and the great Shifting and Changing among the Troops. As soon as I can procure One a Copy shall be forwarded to Congress. I have the Honor to be with every Sentiment of respect Sir Your Most Obedt Sert

Go: Washington


P.S: Septr 21st 1776. Things with us remain in the situation they were Yesterday.

